Gildersleeve, J.
The judgment restrains and enjoins the defendants from the further maintenance and operation of their elevated railroad in front of plaintiff’s premises, No. 985 Third avenue, in the city of New York, but provides that if the defendants shall pay or tender to the plaintiff, within a *956time specified by the judgment, the sum of $2,500, with interest thereon from October 20, 1890, the day the action came on to be tried, as and for payment of the value of 'the easements appurtenant to plaintiff’s said premises, and accept a grant or conveyance of such easements, duly executed by the plaintiff and by all persons holding mortgages on said premises, no injunction shall issue. It also awards to plaintiff the sum of $2,044.62, as and for past damages, together with $232.49, costs and disbursements. We are of opinion that the preponderance of evidefiee sustains the findings of the court below, and justifies the judgment. The case seems to have been carefully tried, and we find no error in the rulings that would warrant a reversal. Judgment appealed from is affirmed, with costs.